Citation Nr: 0008505	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  97-33 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

Entitlement to an effective date earlier than December 21, 
1993, for the grant of service connection for mycosis 
fungoides.  

Whether new and material evidence has been presented to 
reopen a claim for service connection for headaches.  

Whether new and material evidence has been presented to 
reopen a claim for service connection for degenerative 
changes in the cervical and lumbar spine.  

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder.  

Entitlement to service connection for polysensory neuropathy 
as a result of exposure to herbicides.  

(The issue of whether a July 1984 decision of the Board of 
Veterans' Appeals denying service connection for residuals of 
a head injury; a stomach disorder, including peptic ulcer; 
and arthritis of the neck, back, and right knee, should be 
revised or reversed on the grounds of clear and unmistakable 
error will be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from June 1965 to June 1967.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, in 
October 1995 which granted service connection for mycosis 
fungoides, effective from December 21, 1993, and denied the 
other claimed benefits.  

The Board notes that, contained in the veteran's voluminous, 
bound submissions are copies of two VA Forms 526, dated in 
December 1993, in which he listed several disabilities for 
which he was claiming service connection, including residuals 
of a right knee injury.  Although the Board denied service 
connection for arthritis of the right knee in 1984, it does 
not appear that the RO has taken any action on the veteran's 
recent request.  The bound submissions also contain records 
of treatment for a number of disorders, as well as comments 
by the veteran concerning some of the disorders.  To the 
extent that his comments may raise claims for service 
connection for other disorders, they are referred to the RO 
for appropriate consideration.  The veteran is also advised 
that he should clearly and succinctly indicate to the RO for 
which other disorders, if any, he is claiming service 
connection.  


FINDINGS OF FACT

1.  Service connection for mycosis fungoides was granted 
based on the veteran's development of a disease listed at 
38 C.F.R. § 3.309(e), a non-Hodgkin's form of lymphoma, and 
his service in Vietnam during the Vietnam Era.  

2.  The veteran's claim for service connection for a skin 
disorder was received on February 11, 1993, many years after 
his separation from service.  

3.  Service connection for headaches, as a residual of a head 
injury, was denied by the Board in a decision in July 1984.  

4.  Evidence added to the record since July 1984 concerning 
the issue of service connection for headaches is merely 
cumulative of the evidence that was previously of record.  

5.  Service connection for cervical and lumbar arthritis was 
denied by the Board in a decision in July 1984.  

6.  Evidence added to the record since July 1984 concerning 
the issue of service connection for degenerative changes in 
the cervical and lumbar spine is merely cumulative of the 
evidence that was previously of record.  

7.  Service connection for a psychiatric disorder, to include 
PTSD, was denied by the Board in a decision in July 1984.  

8.  Evidence added to the record since July 1984 concerning 
the issue of service connection for a psychiatric disorder, 
to include PTSD, is so significant that it must be considered 
in order to fairly decide the merits of the claim.  

9.  The claim for service connection for a psychiatric 
disorder, to include PTSD, is plausible.  

10.  Polysensory neuropathy was first manifested many years 
after the veteran's separation from service.  

11.  The evidence does not show that polysensory neuropathy 
began in service.  

12.  The claim for service connection for polysensory 
neuropathy is not plausible.  


CONCLUSIONS OF LAW

1.  The proper effective date for the grant of service 
connection for mycosis fungoides is February 11, 1993.  
38 U.S.C.A. § 5110 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.400(b)(2) (1999).  

2.  Evidence added to the record since the final July 1984 
Board decision that denied service connection for headaches, 
as a residual of a head injury, is not new material and the 
claim is not reopened.  38 U.S.C.A. §§  5108, 7104 (West 1991 
& Supp. 1999); 38 C.F.R. §§  3.156(a), 3.160(d), 20.1100 
(1999).  

3.  Evidence added to the record since the final July 1984 
Board decision that denied service connection for arthritis 
of the cervical and lumbar spine is not new material and the 
claim is not reopened.  38 U.S.C.A. §§  5108, 7104; 38 C.F.R. 
§§  3.156(a), 3.160(d), 20.1100.  

4.  Evidence added to the record since the final July 1984 
Board decision that denied service connection for a 
psychiatric disorder, to include PTSD, is new and material 
and the claim is re-opened.  38 U.S.C.A. §§  5108, 7104; 
38 C.F.R. §§  3.156(a), 3.160(d), 20.1100.  

5.  The claim for service connection for a psychiatric 
disorder, to include PTSD, is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

6.  The claim for service connection for polysensory 
neuropathy is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

By a decision in July 1984, the Board denied service 
connection for, inter alia, headaches as a residual of a head 
injury during service; a psychiatric disability, to include 
PTSD; and arthritis of the neck and back.  

Evidence that was of record at the time of the Board's 1984 
decision included the service medical records, the summary of 
a VA hospitalization in April and May 1981, records of 
private medical treatment in 1982 and 1983, and statements 
and hearing testimony by the veteran.  

The service medical records do not show any complaints, 
abnormal clinical findings, or diagnoses of or treatment for 
any psychiatric disorder.  Neither do they document that the 
veteran sustained a head injury; the veteran himself reported 
at the time of his separation examination that he had never 
sustained a head injury.  On the separation examination 
report, however, the veteran did state that he had had 
headaches that could possibly have resulted from being thrown 
from a truck.  The records also do not reflect any 
complaints, abnormal clinical findings, or diagnoses 
regarding any cervical or lumbar spine injury or disorder.  A 
clinic record dated in March 1967 notes a diagnosis of 
folliculitis in the groin.  The service medical records do 
show that the veteran was treated for a cold in June 1967, at 
which time his symptoms included a headache; the records do 
not reflect any other headache complaints.  

In April 1981, the veteran was hospitalized at a VA facility 
for treatment for depressive adjustment disorder and peptic 
ulcer.  The summary of that hospitalization does not reflect 
an etiology for or the longevity of either disorder, but does 
state that he had had increasing "irritabilities" and 
difficulty concentrating, fear of provoking people with 
chronic job absenteeism and also problems secondary to 
longstanding marital conflict.  

Private medical records dated in April 1982 show the 
veteran's evaluation for complaints of dizziness and 
headaches.  He reported having struck his head in 1967, 
without loss of consciousness, but indicated that he had neck 
stiffness at times.  He stated that he had had headaches 
since 1967, more frequently (daily) over the previous year.  
The veteran also reported vertigo and tinnitus.  Further 
evaluation did not reveal a cause for the veteran's 
neurological symptoms.  Cervical spine x-rays in July 1982 
reportedly showed osteoarthritic changes at C5-6.  In October 
1982, the veteran was seen complaining of back pain that was 
made worse by sitting.  Lumbosacral spine x-rays reportedly 
demonstrated L5-S1 narrowing and straightening.  

A November 1982 private outpatient record reflects treatment 
for epigastric burning and notes that peptic ulcer disease 
had been diagnosed in 1980.  Also in November 1982, a 
lumbosacral spine x-ray reportedly demonstrated 
spondylolisthesis of L4 over L5, with the remainder of the 
examination being within normal limits.  Another November 
1982 outpatient report diagnosed neurodermatitis on the chest 
secondary to pruritus of unknown etiology and possible tinea 
of the feet and anal fissure.  Still another examiner 
diagnosed xerosis with nummular eczema.  

In April 1983, a private examiner noted dishydrotic eczema of 
the fingers and resolved tinea.  A May 1983 examiner stated 
that the veteran had had chronic low back and cervical pain 
since he fell off a truck in service in 1967.  Another 
examiner in June 1983 indicated that the cervical spine and 
lumbosacral spine changes "could be a result of injuries 
sustained in the fall in 1967."  

At a personal hearing in August 1983 the veteran described in 
detail the circumstances of the accident in 1967 in which he 
allegedly sustained head and neck injuries.  He stated that 
he had trouble with headaches and a stiff neck from the time 
of the incident.  He also maintained that he was not examined 
by a physician at the time of his separation from service.  
The veteran also described flashbacks and nightmares of a 
particular incident that occurred while he was in Vietnam, as 
well as other symptoms of nervousness that he had.  He 
reported that he did not participate in combat and had no 
direct contact with the enemy, but his plane was fired upon, 
although no one was killed.  He indicated that he was treated 
by a private physician after service for his back and neck.  

In November 1983, the veteran submitted statements from 
himself, his wife, and his brother, describing the in-service 
accident and the symptoms he had had since service regarding 
his neck and back and his nervous disorder.  

By a decision in July 1984, the Board denied service 
connection for, inter alia, residuals of a head injury; a 
psychiatric disorder, to include PTSD; and arthritis of the 
neck and back.  

In September 1985, communication was received from the 
veteran indicating that he would be "submitting new and 
material evidence in the near future to reopen my claim."  
Nothing further was received regarding the veteran's claim 
until 1993.  

An inquiry to the RO from Senator Alfonse D'Amato, dated 
February 11, 1993, included a letter that the veteran had 
sent to him requesting assistance in pursuing his claim for 
service connection for a skin disorder, diagnosed as mycosis 
fungoides, due to exposure to Agent Orange.  The veteran 
stated that he had been treated for the disorder by both VA 
and non-VA physicians, but did not provide specific names or 
locations.  Senator D'Amato's letter also included a copy of 
a statement written by the veteran in 1981 in which he 
described the incident in service in 1967, indicating that 
the blow to his head gave him a "terrible headache," and 
that he was then being treated by VA for headaches and 
nerves.  The date of receipt of the Senator's letter was not 
noted.  The RO wrote to the veteran in March 1993 requesting 
information regarding the sources, including VA facilities, 
where he had received treatment for the disorder.  The record 
does not indicate that the RO received any response from him.  

In May 1993, the RO advised the veteran by letter that his 
claim had been denied because he had failed to report for a 
scheduled VA examination.  The record indicates that the RO's 
letter, sent to the veteran's address of record, and at least 
one subsequent letter from the RO were returned by the Postal 
Service because of insufficient address.  No further 
communication was received from the veteran.  

Contained in the claims file is a memorandum from the 
veteran's representative, dated December 21, 1993, requesting 
that he be rescheduled for an examination and stating that he 
did not receive the VA letter informing him of the previously 
scheduled examination.  

The Brooklyn VA Medical Center advised that it had no record 
of treatment for the veteran in 1993 or 1994.  

A rating decision in November 1994 denied the veteran's claim 
for service connection for mycosis fungoides, based on the 
evidence of record, as the veteran had failed to report for a 
scheduled examination and there was no evidence to establish 
that he actually had the claimed condition.  

In a letter to the RO, dated December 1, 1994, the veteran 
stated that he had not received any correspondence since he 
filed his claim in December of 1993 and had not received 
notice of the scheduled VA examination due to his changed 
address.  He provided his new address and requested that he 
be rescheduled for an examination at the Manhattan VA Medical 
Center, since he had received all his treatment at that 
facility since 1981.  

In December 1994, the veteran's representative submitted 
copies of two letters signed by the Chief of Dermatology 
Services at a VA facility.  Those letters, dated January 7, 
1993, and in June 1994, indicate that the veteran had had a 
patchy dermatitis since 1980 that was unresponsive to topical 
therapy and had been diagnosed with mycosis fungoides, a 
cutaneous T-cell lymphoma, in October 1992.  

Communication dated in June 1995 was received from the 
veteran in which he cited specific notations in his VA 
treatment records from 1980 to 1982 as noting symptomatology 
that was indicative of PTSD, although that disorder was not 
diagnosed at that time.  He also submitted a substantial 
amount of evidence that was considered at the time of a 
September 1982 Social Security Administration (SSA) 
Administrative Law Judge's (ALJ) decision that granted him 
SSA benefits.  The veteran indicated that he had filed his 
latest claim through his representative on December 20, 1993, 
but didn't receive any acknowledgment that his claim was 
received by the RO until May 1995.  

Medical evidence provided by the veteran in June 1995 
included 2 private radiology reports dated in May and July 
1982 reportedly showing abnormalities of uncertain etiology 
on CT scan of his brain and degenerative changes at C5-6.  
The evidence also included private and VA treatment reports 
dated beginning in May 1981 showing evaluation and treatment 
for neck pain, as well as for dysthymic disorder; depression; 
personality disorder; agoraphobia with panic attacks; 
narcissistic character disorder; schizoid obsessional 
thinking; and chronic, non-organic headaches.  No examiner 
related any of the veteran's symptoms in any way to service.  
A letter from a rabbi dated in September 1982 states that the 
veteran had constantly complained of headaches since a recent 
incident of carbon monoxide poisoning.  

A VA compensation examination by several examiners was 
conducted in December 1994 and January 1995.  On "Agent 
Orange" examination it was noted that there was no gross 
neurological deficit.  The only clinical finding reported 
regarding the veteran's extremities was that the pedal pulses 
were palpable.  The pertinent diagnoses listed were mycosis 
fungoides and lumbar discogenic disease.  A dermatological 
examiner recorded the veteran's skin symptoms over the years 
and the diagnosis of mycosis fungoides and stated that 
studies had documented a lag time of years from onset of 
symptoms to diagnosis in the majority of patients with the 
disorder.  She also commented that, in light of the 
established association between exposure to Agent Orange and 
lymphomas, it was possible that the veteran's disorder was a 
consequence of his Agent Orange exposure.  

On psychiatric examination, the examiner recorded the 
veteran's belief that he had PTSD as a result of the loss of 
a buddy from suicide in Vietnam.  He denied being in combat, 
but stated that the worst part of service was the death of a 
buddy by suicide and that he was scared when his base was 
under attack and an ammo dump 5 miles away blew up and blew 
out their windows.  He stated that he dreamt about his buddy 
all the time.  The examiner, who indicated that he did not 
have the claims file to review, reported the veteran's 
current psychiatric symptoms in detail and diagnosed 
dysthymic disorder, PTSD, and attention-deficit hyperactivity 
disorder.  The examiner further commented that it was his 
impression that the veteran had been chronically depressed 
since childhood, worsened by his military service, with 
clinical symptoms consistent with mild PTSD.  

On neurological examination in January 1995, the examiner 
reported that the veteran "fell off a truck in Army 1967 - 
[and received a] blow to left frontal area, face and left 
occiput with headaches since then over left head and 
extending down to left cervical area.  He has daily 
headaches, beginning a few days after the fall."  The 
examiner also noted that the veteran had intermittent 
paresthesias in the distribution of C8 bilaterally, "without 
weakness or sensory changes," as well as low back pain with 
a history of "L4-5 spondylolisthesis with mild stenosis 
there as well as L5-S1 according to his history."  The 
examiner then reported that the neurological examination was 
normal, except for tenderness to palpation over the L4-5 
facet.  The listed diagnoses were post-traumatic 
tension/vascular headache, bilateral C8 radiculopathy 
secondary to degenerative disk disease, and lumbar mechanical 
low back pain.  

The report of a June 1995 VA electrophysiologic study states 
that the findings were suggestive of poly-sensory neuropathy 
in the upper and lower extremities.  

Additional VA hematological and skin examinations were 
conducted in April 1996.  Those examiners essentially noted 
the veteran's diagnosed skin condition, cutaneous T-cell 
lymphoma (mycosis fungoides)-non-Hodgkin's lymphoma-
indicating that it had been actively treated since 1992.  

A rating decision in October 1995 granted service connection 
for mycosis fungoides, effective from December 21, 1993.  The 
rating decision found that new and material evidence had not 
been presented to reopen the veteran's claims for service 
connection for degenerative changes in the cervical and 
lumbar spine and for headaches.  Although the evidence was 
new and material regarding service connection for a 
psychiatric disorder, the RO continued to deny service 
connection for a nervous disorder, to include PTSD.  The RO 
also denied service connection for poly-sensory neuropathy 
due to exposure to herbicides.  The veteran appealed the 
denials of service connection and the effective date for 
service connection for mycosis fungoides.  

Additional VA hematological and skin examinations were 
conducted in April 1996.  Those examiners essentially noted 
the veteran's diagnosed skin condition, cutaneous T-cell 
lymphoma (mycosis fungoides)-non-Hodgkin's lymphoma-
indicating that it had been actively treated since 1992.  

The record contains four bound volumes that were submitted by 
the veteran sometime in the 1990s.  Those volumes contain 
voluminous, repetitive statements by the veteran regarding 
various disabilities and allegations of error in the various 
VA decisions, as well as some VA and private medical records.  
Included VA outpatient records, contain notations in October 
1980 to the effect that he had headaches when under stress.  
In addition, another October 1980 report notes that he 
displayed certain schizoid feature; chronic undifferentiated 
type schizophrenia was diagnosed.  He also submitted 
statements by his mother, two sisters, and a friend, dated in 
March and April 1998; the authors described their 
observations of the veteran and their recollections of his 
complaints and his statements to them over the years.  The 
volumes also contain two different copies of VA Form 526, 
both dated December 20, 1993.  Neither copy contains a date 
stamp indicating when-or if-the form was received by VA.  

Analysis 

Earlier effective date

The effective date for a grant of service connection shall be 
the day following separation from active service or the date 
entitlement arose, if the claim is received within 1 year 
after separation from service; otherwise, the effective date 
shall be the date of receipt of the claim, or the date 
entitlement arose, whichever is later. 
38 C.F.R. § 3.400(b)(2).  

Service connection was granted for mycosis fungoides by a 
rating decision in October 1995 on the basis that the veteran 
had served in Vietnam during the Vietnam Era and had 
developed a disease listed at 38 C.F.R. § 3.309 for which an 
association with exposure to herbicide had been established.  
The RO assigned December 21, 1993, as the effective date for 
the award of service connection.  

The veteran has argued, essentially, that since folliculitis 
was noted during service in 1967 and since folliculitis can 
be a manifestation of mycosis fungoides, the effective date 
for the grant of service connection for his skin disability 
should be the day following his separation from service.  He 
has also stated that he spoke by telephone with an individual 
at the RO in May 1984, requesting information about service 
connection for disorders, particularly skin disorders, due to 
exposure to Agent Orange.  He wrote that the individual 
advised him to file a claim for service connection with the 
RO.  The veteran argues that he requested an Agent Orange 
examination at that time.  He contends that his conversation 
and examination request at that time constituted an informal 
claim for service connection and that, therefore, the 
effective date should be in May 1984.  

The veteran's "entitlement" regarding his skin disorder 
clearly arose during service, since that was when his 
"injury," exposure to herbicide, was incurred.  However, 
regardless of when his skin condition was first manifest, 
because he did not file a claim for service connection for a 
skin disorder within the first year after his separation from 
service, the provision in § 3.400(b)(2) for the effective 
date to relate back to the day following his separation is 
not applicable.  

According to § 3.400(b)(2), then, the effective date must be 
the date of receipt of the veteran's claim for service 
connection for a skin disorder.  

Although the veteran did file a claim for service connection 
for several disorders in May 1981, that form did not mention 
a skin disorder.  Neither is there any documentation that he 
filed a claim for service connection for a skin disorder in 
May 1984, as suggested by the individual at the RO, or that 
he requested, or was afforded, an Agent Orange examination at 
that time.  Therefore, neither of those dates can be used as 
the date of receipt of his claim for service connection for a 
skin disorder.  

Nevertheless, the RO did receive an inquiry from Senator 
D'Amato that included a letter to him from the veteran, dated 
in December 1992, in which he indicated that he wanted to be 
service connected for his mycosis fungoides.  Although the 
senator's letter is not date-stamped showing when it was 
received by the RO, the letter is dated February 11, 1993.  

The regulations require that a claim for VA benefits be in 
writing and reasonably identify the benefit sought.  Brannon 
v. West, 12 Vet. App. 32, 35 (1998) (the claimant must submit 
a written document identifying the benefit and expressing 
some intent to seek it).  The veteran's December 1992 letter, 
although it was originally sent to his senator rather than 
VA, meets that requirement.  

The Board can identify no document that was received by VA 
prior to Senator D'Amato's inquiry or any record of VA 
treatment for a skin disorder that was constructively of 
record on or after July 21, 1992, (the date of the decision 
of the United States Court of Appeals for Veterans Claims in 
Bell v. Derwinski, 2 Vet. App. 611 (1992)) that can be 
construed as a formal or an informal claim for service 
connection for a skin disorder.  Because Senator D'Amato's 
letter does not reflect what date it was received by VA, the 
Board will accept the date on the senator's letter, 
February 11, 1993, as the date it was received by VA.  

The record shows that the RO wrote to the veteran in March 
1993 requesting that he provide information regarding the 
sources of treatment, particularly VA facilities, where he 
had been treated for an Agent Orange related condition over 
at least the previous 2 years.  The record also reflects that 
he was scheduled for a VA examination in April 1993, but that 
he failed to report for that examination.  No response was 
received from him or his representative until December 21, 
1993.  A memorandum was received from the veteran's 
representative on that date requesting that the veteran be 
rescheduled for an examination, since he had not received 
notice of the first examination.  

Subsequently, VA and private treatment records were received 
and a VA compensation examination was conducted.  In December 
1994, the veteran's representative submitted a copy of a 
letter from the Chief of Dermatology Services at a VA 
hospital, addressed "To Whom It May Concern" and dated in 
January 1993, that indicated only that the veteran was 
currently being treated by him and had been diagnosed with 
mycosis fungoides in October 1992.  While the veteran was 
being treated for the skin disorder at a VA facility prior to 
February 1993, there is no document in the record, received 
prior to that date, including the dermatologist's letter, 
indicating that the veteran intended to apply for service 
connection for such a disorder.  

In light of the fact that the earliest document received by 
VA that the Board can identify in the record in which the 
veteran indicated his desire for service connection for a 
skin disorder is Senator D'Amato's inquiry, the Board finds 
that that document constitutes his claim for service 
connection.  

Accordingly, the Board concludes that an effective date of 
February 11, 1993, the date of Senator D'Amato's letter, is 
appropriate for the grant of service connection for mycosis 
fungoides.  38 C.F.R. § 3.400(b)(2).  

New and material evidence

A claim disallowed by the Board is final.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.    In order to reopen a 
previously and finally disallowed claim, the Court has 
indicated that a three-step analysis is required.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Manio v. Derwinski, 
1 Vet. App. 140 (1991); see also Elkins v. West, 12 Vet. App. 
209 (1999); Winters v. West, 12 Vet. App. 203 (1999).  The 
first step is to determine whether new and material evidence 
has been presented or secured since the time that the claim 
was previously and finally disallowed on any basis.  It 
should be pointed out that, in determining whether evidence 
is material, "credibility of the evidence must be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Further, evidentiary assertions by the appellant must be 
accepted as true for these purposes, except where the 
evidentiary assertion is inherently incredible.  King v. 
Brown, 5 Vet. App. 19 (1993).  Lay assertions of medical 
causation or diagnosis do not constitute credible evidence, 
as lay persons are not competent to offer medical opinions.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  If new 
and material evidence has been received, then the Secretary 
must immediately proceed to the second step, involving a 
determination as to whether, based on a review of all of the 
evidence, both old and new, the claim is well grounded.  If 
it is determined that the claim is well grounded, then the 
analysis proceeds to the third step, i.e., evaluating the 
merits of the claim, but only after ensuring that the duty to 
assist the claimant under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  

? A psychiatric disorder, to include post-traumatic stress 
disorder

A decision of the Board in July 1984 denied service 
connection for a psychiatric disorder, to include PTSD, on 
the bases that no psychiatric disorder was manifested in 
service, depressive adjustment disorder was first 
demonstrated many years after service, and PTSD was not shown 
by the record.  That decision is final.  

The evidence of record in 1984, as noted by the Board at that 
time, showed that the veteran did not express any psychiatric 
complaints during service, nor did any examiner note the 
presence of any psychiatric disorder therein.  In addition, 
the record at that time showed that a psychiatric disorder 
was first diagnosed during a VA hospitalization in 1981.  The 
medical evidence did not indicate that any examiner had 
attributed that disorder, depressive adjustment disorder, to 
service.  The record did not reflect a diagnosis of PTSD.  

Evidence added to the record since July 1984, specifically 
the report of a December 1994 VA psychiatric examination, 
notes that the veteran's psychiatric symptoms were consistent 
with a diagnosis of PTSD which the examiner appeared to 
relate to stressful events that the veteran reported as 
having occurred while he was in Vietnam and also indicates 
that the veteran's chronic depression was "worsened" by his 
military service.  

First, the Board finds that the evidence added to the record 
since July 1994 is new, in that it was not previously of 
record and is not merely cumulative of the evidence that was 
then of record.  

Second, that evidence is also material, in that it 
specifically relates to the issue of service connection for a 
psychiatric disorder.  It shows a diagnosis of PTSD, which 
the previous evidence did not reflect.  The Board finds that 
the new evidence contributes to a more complete picture of 
the veteran's psychiatric disability and must be considered 
to reflect an appearance of fairness.  

Therefore, the Board concludes that the evidence added to the 
record since July 1994 is new and material and the veteran's 
claim is reopened.  38 C.F.R. § 3.156.  

The next step, as set forth in Elkins, is for the Board to 
determine whether the veteran's claim is well grounded.  

A well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § [5107(a)]."  Murphy v. Derwinski, 1 Vet. 
App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992), the Court held that a claim must be accompanied 
by supportive evidence and that such evidence "must justify 
a belief by a fair and impartial individual' that the claim 
is plausible."  For a claim to be well grounded, there 
generally must be (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  Only 
the evidence in support of the claim is to be considered in 
making that determination and, generally, a presumption of 
credibility attaches to that evidence.  Epps v. Brown, 9 Vet. 
App. 341, 343-44 (1996), aff'd sub nom. Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table). 

The quality and quantity of the evidence required to meet the 
veteran's burden of necessity will depend upon the issue 
presented by the claim.  Where the issue is factual in 
nature, e.g., whether an incident or injury occurred in 
service, competent lay testimony, including a veteran's 
solitary testimony, may constitute sufficient evidence to 
establish the claim as well grounded.  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  

Evidentiary assertions by the appellant must be accepted as 
true for purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible.  King v. Brown, 5 Vet. App. 19 (1993).  
However, a claimant would not meet his burden merely by 
presenting lay testimony, including his own, as lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Lay assertions of 
medical causation or diagnosis cannot constitute evidence to 
render a claim well grounded under § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Tirpak v. Derwinski, 2 Vet. 
App. at 610-11 (1992).  

In this case, the veteran has described certain events that 
allegedly occurred during his service in Vietnam.  The recent 
medical evidence also contains a clear diagnosis of PTSD.  
The Court has held that the diagnosis of PTSD necessarily 
includes a medical finding as to the sufficiency of the 
veteran's claimed stressor.  

Therefore, accepting the veteran's description of his claimed 
stressors as factual, for purposes of determining whether his 
claim is well grounded, and considering the recent VA 
examiner's diagnosis of PTSD, the Board finds that the 
veteran's claim for service connection for a psychiatric 
disorder, to include PTSD, is plausible.  Therefore, the 
claim is well grounded.  38 U.S.C.A. § 5107(a).  

Upon finding that the veteran's claim is well grounded, VA 
has a duty to assist him in developing evidence in 
conjunction with his claim.  That aspect of the veteran's 
claim will be addressed in the Remand that follows this 
decision.  

? Headaches

A decision of the Board in July 1984 denied service 
connection for residuals of a head injury, including 
headaches, on the basis that sequelae of a head injury, if 
sustained in service, were acute and transitory and resolved 
without residual disability.  That decision is final.  

The record shows that the RO determined that there was no new 
and material evidence to reopen the claim for service 
connection for headaches prior to the decision of The United 
States Court of Appeals of the Federal Circuit in Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998) (expressly rejecting the 
standard for determining whether new and material evidence 
has been submitted sufficient to reopen a claim set forth in 
Colvin v. Derwinski, 1 Vet. App. 171 (1991)).  It was held in 
Hodge that for evidence to be new and material, it must be of 
such significance that, alone or with other evidence of 
record, it must be considered in order to fairly decide the 
merits of the claim as provided in 38 C.F.R. § 3.156(a).  A 
remand to apply 38 C.F.R. § 3.156(a) and Hodge is not 
appropriate in this case, because the recently submitted 
evidence is not new.  The Board's determination that the 
evidence is not new terminates the requirement for further 
analysis.  If it is not new, it cannot be new and material to 
reopen the claim.  Vargas-Gonzalez v. West, 12 Vet. App. 63 
(1998); see also Anglin v. West, No. 99-7019 (Fed. Cir. Feb. 
15, 2000).  

The medical evidence that was previously of record showed 
that the veteran complained of a headache on one occasion in 
service, just prior to his separation, at which time he was 
diagnosed with a cold.  The veteran noted on his separation 
examination report that he had sustained a head injury in 
1967 and had had headaches ever since.  The post-service 
medical records demonstrated treatment for headaches 
beginning in the 1980s, at which time they were attributed to 
muscle tension or cervical spine disease.  Despite the 
veteran's contention in 1984 that he had had headaches since 
his in-service head injury, the evidence did not corroborate 
such an injury and, in any event, there was no evidence that 
any examiner attributed his headaches at that time to such an 
in-service head injury.  

The only medical evidence concerning headaches that has been 
added to the record since 1984 consists of the report of a 
1995 VA neurological examination.  That examiner noted the 
veteran's reported history of having fallen off a truck 
during service in 1967, having sustained a blow to his left 
frontal area, face and left occiput, with daily headaches 
over his left head extending down to the left cervical area 
that began a few days after the fall.  The examiner's 
diagnoses included "post-traumatic tension/vascular 
headache."  

The Court has held that a physician's medical nexus 
statements that are based on a claimant's previously rejected 
recitation of history and not on an independent review of the 
records are not new and material.  Blackburn v. Brown, 8 Vet. 
App. 97 (1995); Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  
The 1995 VA neurological examiner's report does not reflect 
an independent review of the records, but rather appears to 
be based solely on the veteran's reported history of an 
in-service head injury.  In 1984, however, the Board rejected 
the veteran's contention that he sustained head injury in 
service.  The evidence added to the record since the 1984 
decision does not provide any additional information 
regarding the claimed in-service head injury.  To that 
extent, the newly presented evidence, including the veteran's 
own statements and the 1995 physician's statement, is merely 
cumulative of the evidence that was previously of record and 
so is not new.  It does not contribute to a more complete 
picture of the claimed disability.  

A recently submitted letter from a rabbi, dated in 1982, 
states the author's report that the veteran had complained of 
constant headaches since a recent incident of carbon monoxide 
poisoning.  That evidence, even though dated prior to the 
1984 Board decision, provides no information whatsoever as to 
the service incurrence of the veteran's claimed headaches and 
is actually adverse to his claim, in that it indicates that 
the headaches might have been present only since 1982 and 
were due to a supervening cause.  Accordingly, that evidence 
cannot be new and material.  


Because the newly presented evidence is not new it cannot be 
new and material.  Therefore, the veteran's claim for service 
connection for headaches is not reopened.  

? Degenerative changes in the cervical and lumbar spine

A decision of the Board in July 1984 denied service 
connection for arthritis of the neck and back, on the bases 
that such arthritis was not manifested in service and 
arthritis of the cervical spine and spondylolisthesis of the 
lumbar spine were first demonstrated many years after 
service.  That decision is final.  

The record shows that the RO determined that there was no new 
and material evidence to reopen the claim for service 
connection for degenerative changes in the cervical and 
lumbar spine prior to the Federal Circuit's decision in 
Hodge.  A remand to apply 38 C.F.R. § 3.156(a) and Hodge is 
not appropriate as to this issue, however, because the 
recently submitted evidence is not new.  The Board's 
determination that the evidence is not new terminates the 
requirement for further analysis.  

The evidence that was of record in 1984 showed x-ray evidence 
of degenerative changes in the cervical and lumbar spine and 
included the veteran's contention that he injured his neck 
and back at the time of a fall from a truck in 1967.  One 
examiner in 1983 indicated that the degenerative changes 
"could have resulted" from the injuries that the veteran 
sustained in 1967.  

The evidence that has been added to the record since 1984 as 
to this issue consists of the veteran's statements and the 
report of an examination in 1995.  The veteran clearly 
continued to relate his neck and back problems to his claimed 
fall in service.  The medical evidence, however, notes only 
his complaints of cervical spine pain, C8 radiculopathy, and 
mechanical low back pain, as well as continued x-ray evidence 
of degenerative changes in those areas.  

The veteran's contentions were previously expressed and 
considered by the Board.  They are not new and so cannot be 
new and material.  The medical evidence likewise shows only 
findings that were previously of record and provides no new 
information regarding a nexus between the findings and any 
incident of service.  therefore, that evidence is also not 
new and so cannot be new and material.  Vargas-Gonzalez v. 
West, 12 Vet. App. 63 (1998); see also Anglin v. West, No. 
99-7019 (Fed. Cir. Feb. 15, 2000).  

In the absence of new and material evidence, the veteran's 
claim for service connection for degenerative changes in the 
cervical and lumbar spine is not reopened.  

Service connection for polysensory neuropathy

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  Such a determination requires a 
finding of a current disability which is related to an injury 
or disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  

Service connection may be accomplished by affirmatively 
showing inception or aggravation during service or through 
the application of statutory presumptions.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).  Each disabling condition shown by a veteran's 
service records, or for which he seeks service connection, 
must be considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154 (West 1991).  Satisfactory lay or other 
evidence that injury or disease was incurred or aggravated in 
combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation during active service.  38 C.F.R. § 3.304 (1999).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b). 

Additionally, regulations provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The law further states that a veteran who served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, and who develops one of 
several enumerated diseases shall be presumed to have been 
exposed to an herbicide agent unless there is affirmative 
evidence that the veteran was not so exposed.  38 U.S.C.A. 
§ 1116 (West 1991); 38 C.F.R. §§ 3.309(e), 3.307(a)(6)(iii) 
(1999).  The specific diseases are chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, non-Hodgkin's lymphoma, porphyria cutanea tarda, 
soft tissue sarcoma, multiple myeloma, respiratory cancers, 
acute and subacute peripheral neuropathy and prostate cancer.  

The law and regulations further provide that the disease must 
have become manifest to a degree of 10 percent or more at any 
time after service, except that chloracne or other acneiform 
disease consistent with chloracne, porphyria cutanea tarda 
and acute and subacute peripheral neuropathy shall have 
become manifest to a degree of 10 percent or more within a 
year, and respiratory cancer within 30 years, after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval or air service.  38 C.F.R. 
§ 3.307(a)(6).  For purposes of this section, the term acute 
and subacute peripheral neuropathy means a transient 
peripheral neuropathy that appears within a week or months of 
exposure to an herbicide agent and resolved within two years 
of the date of onset.  

Apart from the neurological manifestations that have been 
attributed by examiners to the veteran's known cervical and 
lumbar spine disorders, the record contains the report of a 
1995 VA electrophysiologic study that showed findings 
suggestive of "poly-sensory neuropathy" in the upper and 
lower extremities.  

The veteran argues that his diagnosis with four-extremity 
neuropathy, when considered in conjunction with his service 
in Vietnam during the Vietnam War, establishes service 
connection for the disorder, based on his presumed exposure 
to herbicides.  That argument, however, is misplaced.  The 
regulations make clear that the peripheral neuropathy 
contemplated by § 3.309(e) must be manifested within weeks or 
months of exposure and also resolve within two years of the 
date of onset.  

In this case, since the veteran's neuropathy was not 
manifested for many years after service and is still present, 
the provisions of §§ 3.307, 3.309 are not applicable.  
Moreover, those regulations provide only that exposure to 
herbicide is presumed, if a listed disorder is manifested 
within the noted time period.  Because the requirements for 
that presumption are not met, the veteran may not be presumed 
to have been exposed to herbicide in service.  

Service connection may still be established, however, if the 
evidence demonstrates that the currently manifested disorder 
resulted from a disease or injury in service, i.e., direct 
service connection.  See Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  

There is no evidence of any neuropathy in service or for many 
years after service.  While recent medical evidence does 
reflect findings that are suggestive of a "polysensory" 
neuropathy, there is no medical evidence whatsoever that any 
current neuropathy is due to or the result of any injury in 
service, including any demonstrated, rather than presumed, 
exposure to herbicide.  

As set forth above, a person who submits a claim for VA 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  

In this case, whether or not the veteran was exposed to 
herbicide during his service in Vietnam, as he has claimed, 
there is no medical evidence whatsoever relating his current 
poly-sensory neuropathy to such exposure.  In the absence of 
such evidence, the third Caluza criterion for a well grounded 
claim is not met and the veteran's claim is not plausible.  

Therefore, the claim for service connection for polysensory 
neuropathy is not well grounded.  


ORDER

An earlier effective date of February 11, 1993, for service 
connection for mycosis fungoides is granted.  

New and material evidence not having been presented, the 
claims for service connection for headaches and degenerative 
changes in the cervical and lumbar spine are not reopened.  

New and material evidence having been presented, the claim 
for service connection for a psychiatric disorder is 
reopened.  Further, that claim is well grounded.  

The claim for service connection for polysensory neuropathy 
is not well grounded.  


REMAND

In light of the Board's finding herein that the veteran's 
claim for service connection for a psychiatric disorder, to 
include PTSD, is reopened and well grounded, VA has a duty to 
assist him in developing evidence in conjunction with his 
claim.  

The Board notes that the veteran has described some incidents 
that purportedly occurred during his service in Vietnam.  The 
RO should request that he furnish as detailed a recitation of 
his claimed stressful events as possible.  Subsequently, the 
RO should forward the veteran's pertinent statements and 
records to the United Stated Armed Services Center for 
Research of Unit Records (USASCRUR) for verification of the 
claimed stressors.  The RO should then schedule the veteran 
for another VA psychiatric examination to clarify his current 
psychiatric diagnoses.  

Therefore, this case is REMANDED for the following additional 
actions:  

1.  With any needed signed releases from the 
veteran, the RO should request copies of up-to-date 
records of any examination or treatment, VA or non-
VA, that he has had for any psychiatric disorder.  
All records so obtained should be associated with 
the claims folder.  

2.  The RO should request that the veteran submit a 
detailed description of his claimed stressful 
events in service, including names of people 
involved, dates, and locations.  

3.  The RO should then forward the veteran's 
records and pertinent statements by him to the 
USASCRUR for verification of the claimed stressors.  

4.  Upon receipt of the response from the USASCRUR, 
the RO should schedule the veteran for an 
examination by a Board of two psychiatrists.  The 
claims folder must be made available to and be 
reviewed by the examiners in conjunction with their 
examination.  All special tests that the examiners 
deem relevant, including psychological testing, 
should be completed.  The examiners' report should 
describe in detail all current psychiatric 
symptomatology, their clinical findings, and 
pertinent diagnoses.  The examiners should 
specifically be requested to state whether or not a 
diagnosis of PTSD is justified by the evidence, 
indicating which, if any, of his current 
psychiatric symptoms relate to any stressful events 
in service that have been verified.  All opinions 
should be supported by reference to pertinent 
evidence in the record.  

5.  Upon completion of the requested development of 
the record, the RO should again consider the 
veteran's claim for service connection for a 
psychiatric disorder, to include PTSD, on the basis 
of all the evidence of record.  If action taken 
remains adverse to him, he and his accredited 
representative should be furnished with a 
supplemental statement of the case and they should 
be given an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals



 
- 20 -


- 1 -


